ORIGINAL                                               06/16/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422


                                     PR 06-0422
                                                                             FILED
 IN THE MATTER OF THE PETITION OF                                             JUN 1 6 2020
                                                                  ORDER
 ANDREW L. HOWELL                                                     Bowen         Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana



      Andrew L. Howell has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Howell passed the MPRE in 2002 when seeking admission to the
practice of law in Utah, where he was admitted. Howell has subsequently been admitted
to practice in Idaho, Arizona, Texas, and Wyoming. Howell has "18 years of practicing
law ethically and without incident." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Andrew L. Howell to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this         day of June, 2020.




                                                          Chief Justice




                                               (g-e--(-2- (6-
B~M~